Citation Nr: 0634157	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  02-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
pectoralis minor muscle injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from August 1988 to June 1991.  
This matter comes to the Board of Veterans' Appeals on appeal 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board I March 2006.  At 
that time, the Board denied the veteran's claims for 
increased ratings for his right and left knee disabilities 
and remanded the issue on the title page for additional 
development.  In August 2006, the veteran submitted 
additional information with regard to the issues denied by 
the Board in its March 2006 decision.  As these issues are no 
longer before the Board, this matter is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

The veteran failed to report for an examination which was 
necessary to evaluate his service-connected residuals of a 
left pectoralis minor muscle injury. 


CONCLUSION OF LAW

A rating in excess of 10 percent for a left pectoralis minor 
muscle injury is not warranted.  38 U.S.C. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.655, 4.3, 4.40, 4.59, 	Diagnostic 
Code 5302 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a July 2004 letter to the veteran, the RO notified him of 
the evidence required to substantiate a claim for an 
increased evaluation.  The RO also provided information 
regarding VA's duty to assist him in obtaining evidence and 
explained what evidence VA would be responsible for obtaining 
and what evidence VA would assist him in obtaining.  The RO 
also advised the veteran that he should submit any relevant 
evidence in his possession. 

Although this notice was not provided to the veteran prior to 
the initial rating decision,  the notice that was provided 
fully complied with the requirements of 38 U.S.C.A. 5103(a) 
and 3.159 (b) was provided prior to the certification of the 
appellant's case to the Board.  The veteran has been afforded 
every opportunity to submit evidence and argument in support 
of his claim.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.    

B.	Duty to Assist

The RO has obtained relevant service medical records, as well 
as post-service VA  private medical records and associated 
with the claims file.  The veteran had a VA examination in 
May 2001 and failed to appear for a scheduled April 2006 
examination.  The Board finds that the RO made reasonable 
efforts to assist the veteran and that the duty to assist has 
been satisfied in this case.

II.  Analysis of Claim

The Board remanded this case in March 2006 for additional 
clinical findings regarding the veteran's left pectoralis 
minor muscle disability, since the veteran had not been 
examined since March 2002 and he had indicated that his 
condition had worsened.  In March 2006, following the Board's 
remand,  the veteran was notified that he would be scheduled 
for a VA examination and was informed that he should contact 
VA if he could not keep the scheduled appointment.  The March 
2006 letter also stated that the veteran's claim could be 
denied if he failed to report to the examination without good 
cause.  The veteran was subsequently informed of a scheduled 
April 2006 VA examination.  He failed to report for the 
examination and has not asserted that there was good cause 
for his failure to report .

When a claimant, without good cause, fails to report to a 
necessary examination, a claim for an increased evaluation 
shall be denied.  38 C.F.R. § 3.655 (2006).  In the March 
2006 remand, the Board determined that further examination of 
the veteran's left pectoralis minor muscle injury was 
necessary to rate this disability.  The requested examination 
was scheduled for April 2006.  The veteran failed to report 
for the examination and has not assented that there was good 
cause for his failure to report of indicated a willingness to 
report for another examination.  The Board must therefore 
conclude that the provisions of 38 C.F.R. § 3.655 apply in 
this case and that the veteran's claim of entitlement to a 
rating in excess of 10 percent for a left pectoralis minor 
muscle injury is not warranted.




ORDER

Entitlement to a rating in excess of 10 percent for a left 
pectoralis minor muscle injury is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


